Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	In response to the Office Action mailed on November 4, 2020, the applicant has submitted an amendment filed on January 26, 2021, amending claims 1, 3, 8-11, 15-17, 19, and 21; adding new claim 25; and arguing to traverse the rejections of claims 1-24. 
Response to Arguments
3. 	Applicant’s arguments, see pages 14-18 of the remarks, filed on January 26, 2021, with respect to claims 1-24 have been fully considered and are persuasive.  The rejections of claims 1-24 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly surfaced prior art of Xu, et al. (Polyenergetic known-component CT reconstruction with unknown material compositions and unknown x-ray spectra), which will be discussed in the rejection below.
Notice re prior art available under both pre-AIA  and AIA 
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
5. 	Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7. 	Claims 1, 8-12, 14-15, and 19-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Xu, et al. (Polyenergetic known-component CT reconstruction with unknown material compositions and unknown x-ray spectra).
8. 	With regard to claim 1, Xu, et al. disclose a method of reducing artifacts, i.e., metal artifcats, in an image reconstruction of a subject due to an object within the subject (See for example, the Abstract; Fig. 8(D); section 1, 2nd paragraph; section 3.3, lines 8-10), comprising: accessing known component parameters of the object (this feature corresponds to, based on the description made on paragraph 0061 of the specification, CAD model of the pedicle screw: See for example, Fig. 1); creating at least one forward projection of the object based on the accessed known component parameters (See for example, section 2.3, 2nd paragraph: simulated projections of known components with no anatomical background); registering the object in the forward projection to at least one acquired projection having the object therein (See for example, section 2.3, 2nd paragraph: We choose a 3D–2D registration method that computes the gradient 
With regard to claim 8, the method of Claim 1, further comprising: determining the known component parameters of the object to include at least one of a geometry, number of portions, dimensions, materials, interaction of X-rays with the materials, degrees of freedom in motion of the object, or combinations thereof (See for example, Fig. 1: CAD model).
	With regard to claim 9, the method of Claim 8, wherein creating the forward projection of the object based on the accessed known component parameters includes creating a digitally reconstructed radiograph of the object (See for example, page 3358, 2nd paragraph: simulated projections).
With regard to claim 10, the method of Claim 8, wherein the determined known component parameters are comprised of at least one of exact values based on specifications of the object, parametrically defined, or combinations thereof (See for example, Fig. 1 “CAD model”; and page 3361, 4th paragraph).
	With regard to claim 11, the method of Claim 10, wherein the parametrically defined known component parameters of the object are determined during the registering the object in the forward projection to at least one acquired projection having the object therein (See for example, page 3361, paragraph 4).

With regard to claim 14, the method of Claim 1, further comprising: generating a visualization based on the generated reconstruction with reduced artifacts in the generated visualization due to the objects in the at least one acquired projection based on the modified at least one acquired projection (See for example, Fig. 3C and 7F and the associated text).
Claim 15 is rejected the same as claim 14 (which directly or indirectly depends on claim 1, and the arguments presented above regarding method claim 1 are not repeated herein, but are incorporated by reference) except claim 15 is an apparatus claim. Thus, argument similar to that presented above for claim 14 is applicable to claim 15. 
Claim 19 is rejected the same as claim 8 except claim 19 is an apparatus claim. Thus, argument similar to that presented above for claim 8 is applicable to claim 19.
Claim 20 is rejected the same as claim 12 except claim 20 is an apparatus claim. Thus, argument similar to that presented above for claim 12 is applicable to claim 20.
Claim 21 is rejected the same as claim 15 except claim 21 is a method claim. Thus, argument similar to that presented above for claim 15 is applicable to claim 21.
With regard to claim 22, claim 21 encompasses the limitation of this claim, and is rejected the same as claim 21. Thus, argument analogous to that presented above for 21 is applicable to claim 22. Applicant’s attention is further invited to Figure 3.
Claim 23 is rejected the same as claim 20 except claim 23 is a method claim.  Thus, argument similar to that presented above for claim 20 is applicable to claim 23.
.
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, et al. in view of Yang, et al. (US 2015/0178917 Al).
11.    With regard to claim 2, Xu, et al. (hereinafter “Xu”) discloses all of the claimed subject matter as already addressed above in paragraph 8, and incorporated herein by reference.  Xu does disclose where projection values behind metal objects are replaced by a synthesized projection based on the neighboring projection samples that do not contain metal implants (See for example, page 3361, 2nd paragraph). While the replacing of one or more values  may broadly refer to an inpainting process, Xu does not expressly call for wherein modifying the at least one acquired projection includes inpainting (emphasis added) the representation of the object in the at least one acquired projection. However, Yang, et al. (See for example, item S330, in Fig. 3; and paragraph 0044) teach this feature. Xu and yang, et al. are combinable because they are from .
12.    Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Sen Sharma, et al. (US 2016/0324499 Al).
13.    With regard to claim 13, Xu discloses all of the claimed subject matter as already addressed above in paragraph 8, and incorporated herein by reference. Xu does not expressly call for wherein modifying the acquired projections according to the representation comprises at least one of: an interpolation-based inpainting of the acquired projections; machine-learning based inpainting using prior training; or determining estimated pixel or voxel values using polyenergetic modeling of x-rays in a x-ray beam. However, Sen Sharma, et al. (See for example, paragraph 0044) teach this feature. Xu and Sen Sharma, et al. are combinable because they are from the same field of endeavor, i.e., metal artifact reduction (Sere for example, paragraph 0001). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to employ the teaching as taught by Sen Sharma, et al. into the system Xu so that corrupted samples in the projection dataset may be replaced using linear interpolation (See for example, paragraph 0044). Therefore, it would have been obvious to combine Xu with Sen Sharma, et al. to obtain the invention as specified in claim 13.
Allowable Subject Matter
14. 	Claims 3-7, 16-18, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665